NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10436

                Plaintiff-Appellee,             D.C. No. 2:07-cr-00023-MCE

 v.

TROY L. CARDOSO,                                MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                      for the Eastern District of California
                Morrison C. England, Jr., District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Troy L. Cardoso appeals from the district court’s denial of his motion to

modify a condition of his supervised release under 18 U.S.C. § 3583(e)(2). We

have jurisdiction under 28 U.S.C. § 1291. Reviewing for abuse of discretion, see

United States v. Bainbridge, 746 F.3d 943, 946 (9th Cir. 2014), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cardoso argues that the special condition of his supervised release that

prohibits him from possessing or using, without his probation officer’s approval,

any device that has access to any online computer service, is overbroad as applied

to him. This argument fails because the condition “allows for approval of

appropriate online access by the Probation Office,” and therefore does not operate

as an overly broad ban on Internet access. See United States v. Rearden, 349 F.3d
608, 621 (9th Cir. 2003). Contrary to Cardoso’s claim, the fact that his probation

officer denied his first and only request for access does not change this conclusion.

The district court’s denial of Cardoso’s motion to modify this condition was

warranted under the totality of the circumstances, including the nature and

circumstances of the underlying offense, the need to protect the public and provide

deterrence, and Cardoso’s repeated violations of the conditions of his supervised

release, including the condition at issue in the instant appeal. See 18 U.S.C.

§ 3583(e); United States v. Antelope, 395 F.3d 1128, 1142 (9th Cir. 2005).

      AFFIRMED.




                                          2                                      17-10436